Citation Nr: 1312250	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  11-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April and December 2012, the Board remanded the issues on appeal for further development.

In December 2011, the Veteran withdrew his request for a Board hearing at the RO.  See 38 C.F.R. 20.704(e) (2012).

The issue of entitlement to service connection for a disorder manifested by asbestos poisoning (see June 2010 claim) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the March 2013 informal hearing presentation, the Veteran's daughter has asserted that he resides in a private assisted living facility in Oklahoma, that he cannot travel, and that he has dementia.

In December 2012, the Board remanded the claims for, among other things, the following: (1) inquire as to the nursing home or assisted living facility where the Veteran is residing and determine the feasibility of conducting audiological and appropriate medical examinations on-site, with the outcome noted in the claims file; and (2) if found to be feasible, afford the Veteran an audiological examination with an audiologist and an appropriate medical examination with an examiner of appropriate expertise at the nursing home or assisted living facility where he resides.

In regard to those directives, the AMC scheduled the Veteran for examinations at a VA facility without determining the feasibility of conducting the examinations on-site at the Veteran's assisted living facility.  The appellant did not report for the examinations, and the AMC continued the denials of the claims.  Without making a feasibility determination, the AMC failed to comply with the directives of the December 2012 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2013 informal hearing presentation, the representative provided the Veteran's daughter's telephone number.  The AMC should contact the appellant's daughter and determine the location of the assisted living facility where he resides.  The AMC should then determine the feasibility of doing the examinations at the assisted living facility and obtain records from that facility.  The AMC's should fully document its efforts to comply with this instruction. 

The Board notes the similarities between the facts of this case and the facts of Bolton v. Brown, 8 Vet. App. 185 (1995), a case involving an incarcerated veteran.  In Bolton, the United States Court of Appeals for Veterans Claims (the Court) noted that incarcerated veterans are entitled to the same care and consideration given to other veterans.  Bolton, 8 Vet. App. at 191 (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  The Court noted that although the RO claimed an inability to get a fee-basis physician to conduct an examination in the correctional facility, the record contains neither information concerning the efforts expended by the RO in that regard nor any explanation as to why a VA psychiatrist was not directed to perform the examination.  Bolton, 8 Vet. App. at 191.  The same principles apply in this case involving the Veteran who resides at a private assisted living facility.

The RO obtained records from the Lawton/Ft. Sill VA community-based outpatient clinic from April 19, 2004 to the present.  These records plus the VA problem list suggest that the Veteran had prior treatment at that facility.  The AMC should obtain all treatment records from the Lawton/Ft. Sill VA community-based outpatient clinic dated prior to April 19, 2004.

Since the Board indicated that secondary service connection medical opinions may need to be obtained, the Veteran must be provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC should contact the Veteran's daughter using the telephone number provided by the representative in the March 2013 informal hearing presentation and determine the address of the assisted living facility where the Veteran resides and obtain the daughter's contact information, to include her address.  

2.  The RO/AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

3.  Obtain all treatment records from the Lawton/Ft. Sill VA community-based outpatient clinic dated prior to April 19, 2004, and associate them with the Veteran's claims file.

4.  Inquire as to the assisted living facility where the Veteran is residing and determine the feasibility of conducting audiological and appropriate medical examinations on-site, with the outcome noted in the claims file.  Efforts to comply with this instruction should be fully documented in the claims folder.  If he cannot be located this must be noted in the record. 

5.  Request that the Veteran or if applicable his daughter provide authorization necessary to enable VA to obtain and associate with the claims file records of any medical and audiological treatment from the assisted living facility.

6.  Then, if found to be feasible, afford the Veteran an audiological examination with an audiologist who can do the examination on a fee-basis at the assisted living facility where the Veteran resides or a VA employee who can travel to the assisted living facility where he resides and afford the Veteran an appropriate medical examination with an examiner of appropriate expertise who can do the examination on a fee-bases at the assisted living facility where the Veteran resides or a VA employee who can travel to the assisted living facility where he resides.  The claims folder must be made available to and reviewed by the examiners and they must indicate that such was reviewed.  Any indicated studies should be performed.  The RO/AMC should ensure that the examiners are provided with the latest disability benefits questionnaires (DBQ) relevant to the claims on appeal in conjunction with the respective examinations.  


Audiological Examination

Regarding the audiological examination to determine the nature and severity of the Veteran's service-connected bilateral hearing loss, puretone threshold testing, Maryland CNC speech audiometric testing, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.

If the RO/AMC claims an inability to get a fee-basis audiologist to conduct an examination at the assisted living facility where the Veteran resides or to get a VA audiologist to travel to the assisted living facility where the Veteran resides, the RO/AMC should document in writing its efforts.

If a fee-basis audiologist or a VA audiologist is unable to unable to conduct the examination, the RO/AMC should ask the assisted living facility whether they have an audiologist who would be willing to do the examination.

Physical Examination

Regarding the medical examination to determine the nature and etiology of the Veteran's claimed hypertension and heart disease disabilities, to include the cardiac stent, aortic valve replacement(s), and myocardial infarction, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension and/or heart disease disabilities was/were incurred in or aggravated by (permanently worsened beyond normal progression) the Veteran's active military service.  

The examiner should also opine whether it is at least as likely as not that the claimed hypertension disability manifested to a compensable degree within one year of the Veteran's discharge from military service.  The examiner must specifically address the apparent upward shift in blood pressure readings between the Veteran's service induction and service separation examinations.  

If either hypertension or heart disease is found to have been incurred in or aggravated by military service, the examiner should provide an opinion as to whether it is at least as likely as not that the other claimed disability is proximately due to or aggravated by the disability that was found to have been incurred in or aggravated by active military service.  

If the RO/AMC claims an inability to get a fee-basis examiner to conduct an examination at the assisted living facility where the Veteran resides or to get a VA employee to travel to the assisted living facility where the Veteran resides, the RO/AMC should document in writing its efforts.

If a fee-basis examiner or a VA employee is unable to unable to conduct the examination, the RO/AMC should have the Veteran's claims file reviewed by a medical professional of appropriate expertise.  That medical professional should render the medical opinions requested in the above-mentioned paragraphs regarding the appellant's hypertension and heart disease and any relationship to active service and if applicable any relationship between the two disorders.

A complete rationale for all opinions reached should be provided by each examiner.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not be rendered.

7.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

8.  Then, after ensuring any other necessary development has been completed, readjudicate that Veteran's claims with consideration of secondary service connection for the service connection claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

